DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) objected to because of the following informalities:  
Regarding Claim 1 and 24 the examiner suggests for better clarity to clearly show a preamble and further the statement followed by the “comprising:” and then each limitation within the system and/or method.
Regarding Claims 8, 10, 21 and 26, the claim recites “perishable’s” the examiner notes for better clarify to remove possession of “perishable’s” i,e, for Claim 10 ... marketing label of the perishable. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19, 20, 21, 22, 24, 28, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 19, 20, 21, 22, 24, and 30; The term “inferred” in claim 19, 20, 21, 22, 24, and 28 is a relative term which renders the claim indefinite. The term “indefinite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes infer can represent a conclusion from facts and/or a guess.  This causes the claim to be indefinite.
Regarding Claim 19; Claim 19 recites the limitation "the inferred shelf life".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 30; Claim 30 recites the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a recommendation to a user.
Claim 24 and similarly Claim 1;
A method for monitoring the shelf life of a plurality of perishables associated with a container, each with an ID label, wherein during one segment of the perishables' life, the plurality of perishables are temperature and shelf life monitored, during another segment of their life they are removed from the temperature and shelf life monitored container and during another segment of their life they are returned to a temperature and shelf life monitored container, comprising attaching an ID label to each of said items, placing the plurality of items in a temperature and shelf life monitored container, coupling to the container 
The steps as recited in the claims focus on attaching a label to an item, placing the item in a container, monitoring temperature and shelf life, and recording exit of the container, and monitoring temperature and calculating time away for inferring shelf life.  Thus, under its broadest reasonable interpretation, such limitations, covers performance of the limitation in the mind but for the recitation of generic computer components.  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper i.e., a user manually performing such steps using pencil/paper and self monitoring of a container.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of i.e., (i.e., medium) to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., tracking device). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements i.e., (i.e., tracking device).  to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Regarding Claim 2-23 and 25-30; these claims recites limitations that further define the same abstract idea as noted in Claim 1 and 24, respectfully.  Therefore they are considered patent ineligible for the reasons given above.  
The claim is not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4-6, 9-11, 13-15, 17, 23, 24, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lowenstein (US 2010/0275625 A1).

Regarding Claim 1;
Lowenstein discloses a system for tracking the freshness state of each of a plurality of perishables associated with a container ([0008]-[0009] - More specifically, embodiments of the invention automatically retrieve from a local or remote database a variety of details associated with the pharmaceutical product containers and their contents, such as manufacturing data, expiration dates, time out of refrigeration, inventory levels, safety information, usage statistics, and known contraindications and warnings. If the set of details indicates that there is a problem with a particular pharmaceutical (e.g., that it is counterfeit, expired, suspect, spoiled, recalled or almost depleted), then a message or warning may be automatically delivered to a human operator via an attached output device, such as a display screen, speaker or printer), comprising an ID label attached to each of said perishables (FIG. 1 and [0034] - ... one or more pharmaceutical product containers (shown in FIG. 1 as vaccine vials 102A and 102B) embedded with transponders configured to transmit self-identifying signals), a tracking device, being responsive to the movement of an ID label exiting or entering a container for updating the shelf life data for the Perishable corresponding to said ID label ([0018] -  In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container and [0034] -  Positioned on, near or within the shelves are RFID antennas 105A and 105B, which are configured so that their radio-frequency reception ranges (or "read zones") encompass any tagged containers placed on shelves 116A and 116B. Consequently, when vials 102A and 102B are placed on shelves 116A and 116B, antennas 105A and 105B will detect the self-identifying radio frequency signals generated by the transponders attached to or embedded in vials 102A and 102B and [0036] - Processor compartment 114 comprises a reader 136, event monitor 138, event manager 140, local database 144, re-ordering file 142 and network interface 146. Reader 136 is an event-driven RFID reader, whose primary function is to collect, decode and pass on information transmitted to the antennas 105A and 105B by the transponders embedded in vials 102A and 102B and [0037] - Thus, in some embodiments of the present invention, event monitor 138 will generate an event-identifying code in response to the reader 136 detecting that a tagged pharmaceutical product container (such as vial 102A) is currently located inside or has been added to or removed from cold storage compartment 110), said tracking device comprising software operative to calculate the time away from and shelf life used for a perishable while away said container ([0018]-[0019] -  In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container and [0034] and [0036] and [0038]).

Regarding Claim 2;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein said container has an access door (FIG. 1 and FIG. 11 and [0070] – door). 

Regarding Claim 4;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein said container is a shelf, case, pallet, vat, reefer, refrigerator, display case or room (FIG. 1 and FIG. 11 and [0008] - refrigerators and [0070] – door). 

Regarding Claim 5;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein shelf life monitoring of perishables inside of the container is by zone location ([0034] – Positioned on, near or within the shelves are RFID antennas 105A and 105B, which are configured so that their radio-frequency reception ranges (or "read zones") encompass any tagged containers placed on shelves 116A and 116B.)

Regarding Claim 6;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein said plurality of perishables associated with the container have varying shelf lives ([0009] - More specifically, embodiments of the invention automatically retrieve from a local or remote database a variety of details associated with the pharmaceutical product containers and their contents, such as manufacturing data, expiration dates, time out of refrigeration, inventory levels, safety information, usage statistics, and known contraindications and warnings and [0011] - The local database and the pharmaceutical product database are both configured to store a set of pertinent details associated with the pharmaceutical product container, such as the name of the vaccine, biologic, antitoxin or other compound it contains, the name of the manufacturer, the lot number, the date of manufacture, an expiration date, storage and refrigeration requirements, warnings, dosage, use instructions, etc.).  As constructed vaccine, biologic, antitoxin, or other compound can represent a plurality of perishable that have different manufacturer and expiration. 


Regarding Claim 9, and similarly Claim 27;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein the calculation of shelf life is based upon freshness determining tables and wherein the data in the tables are determined using either Arrhenius kinetics or shelf life calculations that are linear, exponential or experiential ([0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container).

Regarding Claim 10;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein the ID label attached to each perishable is a barcode, QRcode, NFC label, RFID label, price lookup label (PLU) or picture used in the perishable's marketing label ([0012]).

Regarding Claim 11;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein said tracking device is attached to said container (FIG. 1 – 105A and 114)

Regarding Claim 13;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein said tracking device is an RFID, NFC, low power Bluetooth or wireless sensor label which monitors temperature ([0012]).

Regarding Claim 14;
Lowenstein discloses the system to Claim 13.
	Lowenstein further discloses wherein said tracking device monitors temperature and calculates shelf life used and shelf life left (FIG. 1 and 105A and 114 and  [0021] - In some embodiments of the invention, the cold storage compartment includes one or more temperature sensors that monitor the temperature in the vicinity of the pharmaceutical product containers stored therein  If the temperature rises above or falls below a specified level (e.g., rises or falls to a level that will negatively affect the quality and efficacy of the compound in one or more pharmaceutical product containers), then the event monitor will generate and pass to the event manager a temperature event code indicating that there is a temperature fault and [0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container and [0063] - Some embodiments will also determine at this time whether the removed container has expired (step 535), exceeded its maximum time out of refrigeration (step 540)).

Regarding Claim 15;
Lowenstein discloses the system to Claim 13.
	Lowenstein further discloses wherein said tracking device monitors humidity, vibration, shock and other environmental conditions ([0009] – power failures).

Regarding Claim 17;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein said tracking device comprises an RFID UHF, RFID HF, NFC, low power Bluetooth, wireless or infrared reader ([0012]).

Regarding Claim 23;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein a visual or audible display can signal and alert when a perishable departs or enters a container ([0020]).

Regarding Claim 24;
Lowenstein discloses a method for monitoring the shelf life of a plurality of perishables associated with a container, each with an ID label, wherein during one segment of the perishables' life, the plurality of perishables are temperature and shelf life monitored, during another segment of their life they are removed from the temperature and shelf life monitored container and during another segment of their life they are returned to a temperature and shelf life monitored container (FIG. 1 and [0008]-[0009] - More specifically, embodiments of the invention automatically retrieve from a local or remote database a variety of details associated with the pharmaceutical product containers and their contents, such as manufacturing data, expiration dates, time out of refrigeration, inventory levels, safety information, usage statistics, and known contraindications and warnings. If the set of details indicates that there is a problem with a particular pharmaceutical (e.g., that it is counterfeit, expired, suspect, spoiled, recalled or almost depleted), then a message or warning may be automatically delivered to a human operator via an attached output device, such as a display screen, speaker or printer and [0018]-[0019] -  In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container), comprising attaching an ID label to each of said items (FIG. 1 and [0034] - ... one or more pharmaceutical product containers (shown in FIG. 1 as vaccine vials 102A and 102B) embedded with transponders configured to transmit self-identifying signals), placing the plurality of items in a temperature and shelf life monitored container (FIG. 1 and [0021]), coupling to the container a tracking device responsive to monitoring temperature and shelf life while in the container (FIG. 1 – Processor Compartment), recording the temperature, time of exit and shelf life left upon exiting the container ([0018]-[0019] -  In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container and [0037]), responsive to monitoring the temperature of the perishables upon return to a monitored container ([0018]-[0019] -  In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container and [0037]), calculating time away from a monitored container and calculating an inferred shelf life used while away from a monitored container ([0018]-[0019] -  In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container and [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowenstein (US 2010/0275625 A1) in view of Tronnes et al. (US 5,784,896 A)

Regarding Claim 3;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses wherein said container is a refrigerator (FIG. 1 and FIG. 11 and [0008] - refrigerators and [0070]). 
Lowenstein fails to explicitly disclose wherein said container is a liner.
However, in an analogous art, Tronnes discloses wherein said container is a liner (Tronners, col. 1, lines 15-32 - A commercial refrigeration unit typically includes an inner liner disposed within an outer cabinet. The inner liner is rectangular and has an open front closed by a door pivotally mounted to the outer cabinet. The inner liner defines a single compartment fitted with shelves to receive perishable items for refrigerated storage). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tronnes to the refrigerator of Lowenstein to include wherein said container is a liner. 
One would have been motivated to combine the teachings of Tronners to Lowenstein to do so as it provides / allows a unit that is widely used is a variety of settings (Tronners, col. 1, lines 14-32). 

Claim 7 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowenstein (US 2010/0275625 A1) in view of Burchell et al. (US 2007/0273507 A1).

Regarding Claim 7, and similarly Claim 25;
Lowenstein discloses the system to Claim 1.
Lowenstein fails to explicitly disclose wherein shelf life calculation for the plurality of perishables is represented as a percentage of life "-left" and "-used" and is based upon the life of the perishable as starting at 100 and ending at 0, the use-by end of life of the perishable.
However, in an analogous art, Burchell teaches  concepts of wherein shelf life calculation for the plurality of perishables is represented as a percentage of life "-left" and "-used" and is based upon the life of the perishable as starting at 100... (Burchell, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Burchell to the calculation of Lowenstein to include wherein shelf life calculation for the plurality of perishables is represented as a percentage of life "-left" and "-used" and is based upon the life of the perishable as starting at 100...
One would have been motivated to combine the teachings of Burchell to Lowenstein to do so as it provides / allows monitoring, analyzing and communicating product data, such as "freshness", perishability, and/or time/temperature data (Burchell, [0002]).
Further, the examiner notes it would have been obvious to one of ordinary skill in the art to glean from the teachings of Burchell, that the shelf life could be end at 0, the use-by end of life of the perishable, as matter of design choice as Burchell, already taught concepts of percentage of remaining shelf-life (100%, 85%, 50%), see Burchell, [0040].  Similar rationale and motivation would be apparent to one of ordinary skill in the art as noted, above, see (Burchell, [0002]). 

Claim 8 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowenstein (US 2010/0275625 A1) in view of Burchell et al. (US 2007/0273507 A1) and further in view of Examiner’s Official Notice.

Regarding Claim 8, and similarly Claim 26;
Lowenstein and Burchell discloses the system to Claim 7.
Lowenstein and Burchell fail to explicitly disclose wherein the end of life is the perishable's "after when opened" date.
However, the examiner takes Examiner’s Official Notice that it is notoriously old and well known in the “perishable” arts to have a period after opening (i.e., after open date) for a perishable (i.e., consume within x days, month, etc).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of EON to the calculation of Lowenstein and Burchell to include the EON as it would provide provides / allows clarity to a user of when an item would expire after opening.

Claim 12, 16, 18, 19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowenstein (US 2010/0275625 A1) in view of Pawar et al. (US 2012/0089409 A1).  

Regarding Claim 12;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses...[the] tracking device ([0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container).
Lowenstein fails to explicitly wherein said tracking device is remote from said container
However, in an analogous art Pawar teaches wherein said tracking device is remote from said container (Pawar, Abstract - The tracked information is provided dynamically and in real-time to an end-user of the tracking system. The tracked information can be centrally managed by a server, or can be managed in a distributed network (e.g., cloud), or by a smart device (e.g., smart-phone, tablet PC) and [0098] - In one embodiment, the tracking system is configured to be downloaded to a mobile smart phone 106 as a smart-phone application).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Pawar to the tracking device of Lowenstein to include teaches wherein said tracking device is remote from said container.
One would have been motivated to combine the teachings of Pawar to Lowenstein to do so as it provides / allows tracking good and services via a user friendly electronic interface (Pawar, [0002] and [0033]).

Regarding Claim 16;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses ...[the] tracking device being operative to store shelf life for each of said items and/or updating said data responsive to the exit from or the return to said container ([0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container).
Lowenstein fails to explicitly wherein tracking device comprises a cell phone.
However, in an analogous art Pawar teaches wherein tracking device comprises a cell phone (Pawar, Abstract and [0098] - In one embodiment, the tracking system is configured to be downloaded to a mobile smart phone 106 as a smart-phone application).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Pawar to the tracking device of Lowenstein to include teaches wherein tracking device comprises a cell phone
One would have been motivated to combine the teachings of Pawar to Lowenstein to do so as it provides / allows tracking good and services via a user friendly electronic interface (Pawar, [0002] and [0033]).

Regarding Claim 18;
Lowenstein discloses the system to Claim 1.
Lowenstein further discloses wherein the ID, temperature, shelf life and exit time of the perishable exiting said container [is sent to/calculated by] the tracking device  ([0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container and [0037] - Thus, in some embodiments of the present invention, event monitor 138 will generate an event-identifying code in response to the reader 136 detecting that a tagged pharmaceutical product container (such as vial 102A) is currently located inside or has been added to or removed from cold storage compartment 110. Temperature sensor 120 is also tied to event monitor 138 so that event monitor 138 can also generate a temperature change-related event code in response to temperature changes in cold storage compartment 110.).
Lowestein fails to explicitly disclose wherein [information] is sent by the tracking device to a cloud database. 
However, in an analogous art Pawar teaches wherein [information] is sent by a tracking device to a cloud database. 
 (Pawar, Abstract - The tracked information is provided dynamically and in real-time to an end-user of the tracking system. The tracked information can be centrally managed by a server, or can be managed in a distributed network (e.g., cloud), or by a smart device (e.g., smart-phone, tablet PC) and [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Pawar to the tracking device of Lowenstein to include teaches wherein [information] is sent by a tracking device to a cloud database. 
One would have been motivated to combine the teachings of Pawar to Lowenstein to do so as it provides / allows tracking good and services via a user friendly electronic interface (Pawar, [0002] and [0033]).

Regarding Claim 19;
Lowenstein discloses the system to Claim 1.
Lowenstein further discloses wherein the ID, temperature, entry time and the inferred shelf life used while the perishable was away from the container [is sent to/calculated by] the tracking ([0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container and [0037] - Thus, in some embodiments of the present invention, event monitor 138 will generate an event-identifying code in response to the reader 136 detecting that a tagged pharmaceutical product container (such as vial 102A) is currently located inside or has been added to or removed from cold storage compartment 110. Temperature sensor 120 is also tied to event monitor 138 so that event monitor 138 can also generate a temperature change-related event code in response to temperature changes in cold storage compartment 110.).
Lowestein fails to explicitly disclose wherein [information] is sent by the tracking device to a cloud database. 
However, in an analogous art Pawar teaches wherein [information] is sent by a tracking device to a cloud database. 
 (Pawar, Abstract - The tracked information is provided dynamically and in real-time to an end-user of the tracking system. The tracked information can be centrally managed by a server, or can be managed in a distributed network (e.g., cloud), or by a smart device (e.g., smart-phone, tablet PC) and [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Pawar to the tracking device of Lowenstein to include teaches wherein [information] is sent by a tracking device to a cloud database. 
One would have been motivated to combine the teachings of Pawar to Lowenstein to do so as it provides / allows tracking good and services via a user friendly electronic interface (Pawar, [0002] and [0033]).


Regarding Claim 21;
Lowenstein discloses the system to Claim 1.
Lowenstein further discloses wherein the inferred shelf life used during the perishable's time away from the container can be calculated by [the] tracking device ([0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container).
Lowenstein fails to explicitly a remote tracking device.
However, in an analogous art Pawar teaches a remote tracking device (Pawar, Abstract - The tracked information is provided dynamically and in real-time to an end-user of the tracking system. The tracked information can be centrally managed by a server, or can be managed in a distributed network (e.g., cloud), or by a smart device (e.g., smart-phone, tablet PC) and [0098] - In one embodiment, the tracking system is configured to be downloaded to a mobile smart phone 106 as a smart-phone application).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Pawar to the tracking device of Lowenstein to include a remote tracking device.
One would have been motivated to combine the teachings of Pawar to Lowenstein to do so as it provides / allows tracking good and services via a user friendly electronic interface (Pawar, [0002] and [0033]).

Claim 20, 22, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowenstein (US 2010/0275625 A1) in view of Streeb et al. (US 2007/0018819 A1).

Regarding Claim 20;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses calculating by tracking device... the inferred shelf life used ([0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container).
Lowestein fails to explicitly disclose wherein a confidence factor is calculated by ... reflecting the confidence in the accuracy of the temperature used to calculate the inferred shelf life...
However, in an analgous art Streeb teaches wherein a confidence factor is calculated by ... reflecting the confidence in the accuracy of the temperature used to calculate the inferred shelf life ([0080] - . For example, as described supra, one drug may be more perishable than another, requiring that cooling may be required (or that it be maintained above a certain temperature), and/or than it be shipped within certain time limit for optimum use) and [0082]-[0032] - . Based on this existing environmental data, the AI component 1002 can compute a confidence value via the confidence component 1012 which now indicates that viability of the product should shipment continue according to the original instructions. If the confidence value is low, the AI component 1002 can compute alternative measures that need to be taken. For example, the package can be intercepted at its current location and placed on hold).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Streeb to the tracking device of Lowenstein to include wherein a confidence factor is calculated by ... reflecting the confidence in the accuracy of the temperature used to calculate the inferred shelf life
One would have been motivated to combine the teachings of Pawar to Lowenstein to do so as it provides / allows automatic reconciliation of packing and of and contents (Streeb, [0004]).

Regarding Claim 22;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses ... calculate[ing] each time a perishables' shelf life used is inferred by a tracking device ([0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container).
Lowestein fails to explicitly disclose wherein a confidence factor is calculated...
However, in an analogous art Streeb teaches wherein a confidence factor is calculated by ... ([0080] - . For example, as described supra, one drug may be more perishable than another, requiring that cooling may be required (or that it be maintained above a certain temperature), and/or than it be shipped within certain time limit for optimum use) and [0082]-[0032] -  Based on this existing environmental data, the AI component 1002 can compute a confidence value via the confidence component 1012 which now indicates that viability of the product should shipment continue according to the original instructions. If the confidence value is low, the AI component 1002 can compute alternative measures that need to be taken. For example, the package can be intercepted at its current location and placed on hold. If the confidence value is within acceptable limits but a trend shows that it may be degrading, the Al component 1002 can compute and update instructions that are written to the tag 1010 to the effect environmental measurements need to be made more frequently.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Streeb to the tracking device of Lowenstein to include wherein a confidence factor is calculated...
One would have been motivated to combine the teachings of Pawar to Lowenstein to do so as it provides / allows automatic reconciliation of packing and of and contents (Streeb, [0004]).

Regarding Claim 28;
Lowenstein discloses the system to Claim 1.
	Lowenstein further discloses ...the inferred shelf life used calculation for the time the perishable is away from the monitored container. ([0018] - In this case, the event manager will record the current time the pharmaceutical product container was added to the refrigerator, calculate a time out of refrigeration value for the pharmaceutical product container based on the current time and a removal time value stored in the local database, and increment a counter or database item configured to track the total accumulated time out of refrigeration for the container).
Lowestein fails to explicitly disclose wherein a confidence factor is applied to the ... shelf life.
However, in an analogous art Streeb teaches wherein a confidence factor is applied to the ... shelf life ([0080] - . For example, as described supra, one drug may be more perishable than another, requiring that cooling may be required (or that it be maintained above a certain temperature), and/or than it be shipped within certain time limit for optimum use) and [0082]-[0032] -  Based on this existing environmental data, the AI component 1002 can compute a confidence value via the confidence component 1012 which now indicates that viability of the product should shipment continue according to the original instructions. If the confidence value is low, the AI component 1002 can compute alternative measures that need to be taken. For example, the package can be intercepted at its current location and placed on hold. If the confidence value is within acceptable limits but a trend shows that it may be degrading, the Al component 1002 can compute and update instructions that are written to the tag 1010 to the effect environmental measurements need to be made more frequently.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Streeb to the tracking device of Lowenstein to include wherein a confidence factor is applied to the ... shelf life
One would have been motivated to combine the teachings of Pawar to Lowenstein to do so as it provides / allows automatic reconciliation of packing and of and contents (Streeb, [0004]).

Claim 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowenstein (US 2010/0275625 A1) in view of Examiner’s Official Notice.

Regarding Claim 29;
Lowenstein discloses the system to Claim 1.
Lowenstein fails to explicitly disclose wherein said shelf life left calculation is used to discount products whose shelf life left is below a specified amount.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the “perishable” arts to discount item based on whose shelf life is near its end (i.e., discounting items before they expire).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of EON to the method of Lowenstein to include the EON as it would provide provides / allows merchants, vendors, etc. to still make a profit.  

Regarding Claim 29;
Lowenstein discloses the system to Claim 1.
Lowenstein fails to explicitly disclose wherein the user can track inventory of perishables and their shelf lives in their cupboards or refrigerators..
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the “perishable” arts to allow users to electronically track perishable items within a household (i.e., smart fridge/cupboard) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of EON to the method of Lowenstein to include the EON as it would provide provides / allows customers’ to maintain inventory that is fresh and not spoiled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,710,754. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 U.S. Patent No. 9,710,754 recites a system for tracking the shelf life status of one or more perishables removed from and/or returned to a container, containing a plurality of perishables, said system comprising: an ID label associated with each of said plurality of perishables; one or more sensors in the container operative at periodic sensing periods to sense the temperature of each of said plurality of perishables in a container; a tracking device, communicatively coupled to said container operative to calculate and/or record at each periodic sensing the shelf life status of said plurality of perishables in the container using the sensed temperature and responsive to the movement of a perishable exiting said container to calculate and/or record the exit shelf life status for the associated perishable based upon the exit temperature of the perishable, the elapsed time since last sensing and spoilage characteristics of said perishable; said perishable being moved to a position where there is no temperature monitoring; said tracking device being operative to sense the temperature of said perishable entering a container, calculate the shelf life, using the temperature sensed and the spoilage characteristics of the perishable for the time that the perishable was not temperature monitored, and subtract an away freshness shelf life status, which is defined by the time the perishable was not temperature monitored, from said exiting shelf life status, wherein the difference identifies the amount of remaining shelf life if greater than zero. The examiner notes the emphasized features noted, supra, are obvious variants and/or substantially similar to what is claimed in the Instant Application’s Claim 1 and 24.  Therefore, claim(s) 1, 5, and 15 is/are rejected on the ground of nonstatutory double patenting
Further dependent claim(s) 2-23 and 25-30 that depend from the respective independent claim(s) inherit the Double Patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627